Citation Nr: 0816376	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left lower tibia injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for a left lower tibia injury and assigned a 10 percent 
evaluation effective January 21, 2004.  

In a statement received in January 2008, the veteran appears 
to be raising a claim for service connection for several 
disabilities to include a left torn rotator cuff and 
fractured left hand all due to falls from an unstable left 
knee disorder which he relates to his service-connected left 
lower tibia disability.  These matters are referred to the RO 
for appropriate action.


FINDING OF FACT

Residuals of a left lower tibia injury results in moderate 
ankle disability.  The veteran does not have malunion of the 
tibia and fibula with marked knee or ankle disability, or 
marked limitation of motion in the ankle.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
left lower tibia injury have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5262, 5270-5271 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In March 2004 and December 2004 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A November 2006 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the March 2004 and December 2004 letters 
addressed the veteran's original application for service 
connection.  In March 2005, the RO awarded service connection 
for a left lower tibia injury and assigned a 10 evaluation, 
effective January 21, 2004.  Therefore, the March 2004 and 
December 2004 letters served their purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and a video conference hearing transcript 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In his December 2006 
substantive appeal and during his videoconference hearing, 
the veteran contends that January 2005 and May 2007 VA 
examinations were inadequate.  The Board, upon reviewing the 
two examination reports in conjunction with medical and lay 
evidence of record, finds they are sufficient to properly 
adjudicate this matter.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration; however, the evidence of record 
does not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran is currently rated under Diagnostic Code 5299-
5262 for residuals of a left lower tibia injury.  38 C.F.R. § 
4.71a (2007).  A specific diagnostic code does not exist 
which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the veteran.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability 
where the functions affected and the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2007).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability. 38 C.F.R. § 4.14 (2007). However, it is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes; the critical element in permitting the 
assignment of several evaluations under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 40 percent evaluation is assigned with nonunion of 
the tibia and fibula, with loose motion and requiring a 
brace; a 30 percent evaluation is assigned with malunion of 
the tibia and fibula with marked knee or ankle disability; a 
20 percent evaluation is assigned with malunion of the tibia 
and fibula with moderate knee or ankle disability; and a 10 
percent evaluation is assigned with malunion of the tibia and 
fibula with slight knee or ankle disability. 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).

Diagnostic Codes 5270 and 5271 contemplate ankylosis of the 
ankle and limitation of motion in the ankle.  Normal ranges 
of ankle motions are 0 to 20 degrees for dorsiflexion and 0 
to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II 
(2007).  

Under Diagnostic Code 5270, a 30 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  A 
20 percent evaluation is assigned for ankylosis of an ankle 
in plantar flexion less than 30 percent.  Id.  

Under Diagnostic Code 5271, a 20 percent rating is assigned 
for marked limitation of motion of an ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2007).  A 10 percent evaluation 
is assigned for moderate limitation of motion of an ankle.  
Id. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

VA treatment records dated from January 2004 to August 2007 
reflect complaints of leg pain.  The veteran has reported 
that he cannot sleep due to leg pain.  More recent VA 
treatment records dated in 2007 show that the veteran has a 
history of two falls due to the left leg giving away.       

A January 2005 VA examination shows that the veteran had a 
fracture of the left tibia in service, noted to be stable 
since onset.  The veteran complained of left lower extremity 
pain, but not specifically at the area of the fracture site.  
There was no history of bone neoplasm or osteomyelitis.  
There was no inflammation, no abnormal motion, no deformity, 
and no general disability found on examination.  The examiner 
stated that the veteran used a cane for right heel pain.  The 
Board notes that the veteran is service-connected for the 
left lower tibia, and not the right.  The veteran clarified 
in his December 2006 substantive appeal that a mistake was 
made, and that he was provided a cane for support of his 
service-connected left leg injury.  The examiner stated that 
veteran's condition did not affect joint motion, and there 
were no flare-ups of bone or joint disease.  Physical 
examination did not show evidence of leg shortening, or bone 
or joint abnormality.  The veteran had an antalgic gait on 
the right heel.  Again, it is unclear if the examiner meant 
to address the left heel.  The veteran was able to stand up 
to one hour and walk more than 1/4 of a mile, but less than one 
mile.  There was no ankylosis, no signs of bone disease, no 
evidence of genu recurvatum, no malunion of the os calcis or 
astragalus, and no bone neoplasm.  X-rays of the left lower 
tibia showed no fracture dislocation or radiopaque foreign 
body.  There was no discrete abnormality found.   
 
During a May 2007 VA examination, the veteran reported having 
pain in his left tibia and ankle.  The examiner indicated 
that his pain had gotten progressively worse.  The veteran 
was treated with oxycodone for pain.  The examination noted 
that the veteran did not need assistive aids for walking.  
The veteran contends that this was an error; VA treatment 
records show that the veteran uses a cane for ambulation.  
The veteran did not have constitutional symptoms of 
arthritis.  The veteran was able to stand for up to one hour 
and walk for 1/4 mile.  The examiner stated that the veteran 
did not have deformity, giving way, or instability in the 
joint.  He did not have stiffness, weakness, episodes of 
locking or subluxation, effusion, or inflammation in the left 
ankle.  The veteran had 0 to 10 degrees dorsiflexion in the 
left ankle with pain at 10 degrees.  He had 0 to 20 degrees 
plantar flexion with pain at 0 degrees.  There was no 
additional loss of motion on repetitive use.  There was no 
ankle instability and no varus or valgus deformity.  The 
examiner indicated that the effects of the left ankle 
disability on daily activities was either "none" or 
"mild".  X-rays of the left ankle showed no bony 
abnormality, fracture, or dislocation.  X-rays of the tibia 
and fibula showed no acute bony abnormality, fracture, or 
dislocation.  

The veteran contends in his December 2007 substantive appeal 
and January 2008 Board hearing, that his VA examinations were 
inadequate.  The January 2005 VA examiner addressed the 
veteran's right heel pain, and not his left heel pain.  The 
veteran also stated that the May 2007 VA examiner reviewed 
his VA medical information on the computer, and did not 
interview him with respect to his subjective complaints.  The 
veteran also noted that an error was made when the VA 
examiner stated that the veteran did not need assistive 
devices for walking.  The Board, upon reviewing the VA 
examination reports, finds that the May 2007 physical 
examination was adequate, and limitation of motion testing 
was complete.  X-ray testing completed during the January 
2005 VA examination, and examination of the left lower tibia 
is also probative in this case.  The Board finds that the 
veteran's hearing testimony provides an adequate 
representation of his current subjective complaints, and the 
Board has taken into account that the veteran uses a cane for 
support of the left leg.  This is also reflected in VA 
treatment records.  As such, the Board finds that the VA 
examination reports, in combination with medical and lay 
evidence, are adequate for rating purposes.  

The veteran's residuals of a left lower tibia injury were 
rated as analogous to malunion of the tibia and fibula with 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).  The Board notes in this case 
that the veteran is not shown by medical evidence to have 
malunion of the tibia and fibula.  The January 2005 VA 
examiner found no malunion of the os calcis or astragalus on 
examination.  VA x-rays showed no fracture or dislocation.  

The Board finds that an increased 20 percent evaluation is 
warranted under Diagnostic Code 5262 where the veteran is 
shown to have impairment of the left lower tibia with 
moderate ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2007).   The veteran's residuals of a left lower 
tibia injury are characterized by increased pain in the left 
tibia and ankle, limitation of motion in the left ankle, and 
reports of the left leg giving away.  The May 2007 VA 
examination noted that pain in the veteran's left tibial and 
ankle had progressively worsened.  The veteran was taking 
oxycodone for pain.  Physical examination shows that the 
veteran had limitation of motion in the left ankle with pain.  
The veteran had 10 degrees dorsiflexion and 20 degrees 
plantar flexion with pain.  The Board notes that the veteran 
has reported that the left leg gives away.  VA treatment 
records reflect a history of two falls due to the left leg 
giving away.  Objective examination, however, does not 
reflect instability in the left ankle.  A May 2007 VA 
examination shows that the veteran did not have giving way or 
instability in the joint, and he did not have locking or 
subluxation in the left ankle.  Resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
veteran is entitled to a 20 percent evaluation for impairment 
of the tibia with moderate ankle disability.   See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).  
The Board finds that a higher 30 percent evaluation is not 
warranted where the evidence does not reflect an impairment 
of the tibia and fibula with marked ankle disability.  Id.  

The Board has considered whether a higher evaluation is 
available under other provisions of the code.  The veteran is 
not shown to have ankylosis of the ankle to warrant a higher 
evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2007).  A 20 percent evaluation 
is the maximum available under Diagnostic Code 5271 for 
limitation of motion of the ankle; therefore, a higher 
evaluation is not available under that Diagnostic Code.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5271 (2007).  

In the veteran's December 2006 substantive appeal and during 
his January 2008 video conference hearing, he reported having 
instability in the left knee.  The veteran and his 
representative contend that a separate evaluation is 
warranted under Diagnostic Code 5257 for other impairment of 
the knee with recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  The 
veteran, however, is not service connected for an impairment 
of the left knee.  The inservice injury and service 
connection has been established for disability involving the 
left lower tibia in close proximity to the ankle.  Further, 
slight, moderate, or marked ankle disability including any 
subjective instability and painful and limited motion is 
already contemplated under Diagnostic Code 5262.  See 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5262 (2007).  Thus, 
the Board finds that a separate evaluation is not available 
under Diagnostic Code 5257.  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The veteran's 20 
percent evaluation under Diagnostic Code 5262 has been 
assigned with consideration of functional loss due to pain.  



C.  Conclusion

The Board concludes that the evidence supports a 20 percent 
rating for residuals of a left lower tibia injury.


ORDER

A 20 percent rating, but no more, is granted for residuals of 
a left lower tibia injury subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


